Citation Nr: 0836273	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-24 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The veteran had active service from December 1957 to December 
1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In September 2008, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The competent medical evidence does not show that there is a 
current diagnosis of a right knee disability, and in the 
alternative, even if the veteran has a current disability, 
the competent evidence fails to show any in-service injury or 
residuals thereof.  


CONCLUSION OF LAW

The veteran's claimed residuals of a right knee injury were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2007). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Service Connection - Right Knee

In his April 2006 claim, the veteran sought a grant of 
service connection for "right knee" "injury playing 
football."  He then listed "58-60."  The veteran's 
November 1960 Report of Medical Examination for separation 
indicates his feet and lower extremities were found upon 
clinical evaluation to be normal.  His November 1960 Report 
of Medical History indicates no complaint regarding his right 
knee.

In his November 2006 notice of disagreement, the veteran 
elaborated.  He stated he played football for his service on 
the base on which he had been assigned from 1958 to 1960.  
"It" started becoming "unbearable much later in the month 
of April 1968", when he had the surgery in April 1968 at the 
VA facility in Denver.  The veteran insisted he had gone to 
"medical calls" many times for "this football injury" 
while in service.

In April 1968, the veteran did go to the VA facility in 
Denver for treatment of his right knee.  The records 
indicated the veteran had stated he experienced knee pain 
intermittently for several years, but for the past week had 
had a locked knee.  The veteran's "first" injury was in 
October 1967 which consisted of a lateral torsion twisting of 
the body, resulting in immediate pain in the right knee.  He 
then had repeated minor injuries to the knee while playing 
football since that time, though the pain lasted only a few 
days.  More recently, the veteran was throwing a baseball, 
twisted to the right, felt pain, and was unable to extend the 
right knee after that.  Arriving for treatment, the veteran's 
knee was "definitely" locked.  Suspecting a tear of the 
medial meniscus, a right medial meniscectomy was performed. 
The examining physician noted the cartilage was worn and 
frayed which represented a possible "old" meniscal injury.  
The veteran was discharged within a week's time and all care 
terminated by June 1968.

There are no other reports of medical treatment for the 
veteran's right knee since 1968.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for the 
residuals of a right knee disability.  There is no medical 
evidence of a current diagnosis of a right knee disability.  
While the veteran may have injured his right knee just as he 
described, a review of the veteran's service treatment 
records finds no mention of treatment for a right knee injury 
in any year of his service.  There is an entry for his left 
knee in April 1959, indicating he had injured that left knee 
during PT (physical training) for which he was given an 
elastic bandage, and there is an entry in July 1959 for pain 
in his back, from an injury playing football one and one-half 
years before that date.  Apparently the veteran complained of 
pain reoccurring, occasionally, and two weeks prior to that 
visit he was involved in an auto accident and was complaining 
about his back becoming quite painful, again.  However, in 
his claim and in his testimony, the veteran stated that it 
was the right knee for which he was seeking service 
connection. 

The veteran can attest to factual matters of which he could 
have had first-hand knowledge, e.g., experiencing an injury 
in service and playing football while in service.  See 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, 
the veteran as a lay person has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
diagnosis or causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

There is no medical evidence of a current diagnosis of a 
right knee disability and no evidence of any complaints of, 
or treatment for, a right knee disability for nearly 40 years 
after service.  The competent evidence of record shows that 
the first and only mention of any treatment for the veteran's 
right knee came in the treatment records dated April 1968, 
nearly 7 years after discharge, at the VA facility in Denver.  
While his right knee was treated in 1968, the intervening 40 
years does not equate this diagnosis with a current 
diagnosis.  

Therefore, the veteran has not brought forth competent 
evidence from a medical professional of a current disability 
stemming from right knee problems during service; thus, 
service connection for the claimed condition cannot be 
granted. See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Court stated "Congress specifically limits 
entitlement for service- connected disease or injury to cases 
where such incidents have resulted in a disability," and held 
"[i]n the absence of proof of a present disability[,] there 
can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
may only be awarded to an applicant who has a disability 
existing on the date of the application, and not for a past 
disability). 

Assuming as a matter of argument that the veteran had a 
current right knee diagnosis, his claim for service 
connection would still have to be denied.  After a careful 
review of the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for residuals of right 
knee disability.  Simply, there is no competent evidence of 
service incurrence.  There is no competent medical evidence 
which relates the assumed right knee disability to an event 
in service.  The veteran's service treatment records indicate 
he complained about a left knee and a back injury, but not a 
right knee injury.  The veteran can attest to factual matters 
of which he could have had first-hand knowledge, e.g., 
experiencing pain in service, reporting to the infirmary.  
See Washington, 19 Vet. App. at 368.  However, the veteran as 
a lay person, his statements regarding causation of onset of 
the assumed right knee disability are not competent.  
Espiritu, 2 Vet. App. at 495 

The Board finds the absence of documented complaints or 
treatment for over 40 years even after the treatment at the 
VA Denver facility, and the absence of documented complaints 
during the 7 years after his discharge and before he sought 
treatment at the Denver facility to be very probative.  In 
this regard, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

Ultimately, the Board finds that this lack of documented 
treatment for a combined 48 years is more probative than the 
veteran's current recollection of symptoms experienced in the 
past.  Therefore, continuity has not here been established, 
either through the competent evidence or through his 
statements.  

The Board acknowledges that the veteran believes that his 
right knee disability is causally related to active service.  
However, the veteran has not been shown to possess the 
requisite training or credentials needed to render a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).

Absent proof of a current right knee disability, or even as a 
matter of argument, assuming that the veteran does have a 
right knee disability, the claim of service connection must 
be denied.  As the preponderance of the evidence is against 
the claim, service connection is denied.  Gilbert, 
1 Vet. App. at 54.  

Duty to Notify and Duty to Assist


The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in May 2006, before the initial 
original adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate claims for service connection, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The May 2006 letter provided the 
veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection and his claim was adjudicated in the October 2006 
rating decision.  Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  In any event, because service connection for 
residuals of a right knee injury is denied, any questions 
regarding a disability rating and effective date are now 
moot. 

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  

The veteran was not afforded a VA examination to determine 
the nature and etiology of the residuals of a right knee 
injury. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered an 
event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The United States Court of 
Appeals for Veterans Claims (Court) has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A (d), to provide an appellant 
with a medical nexus opinion.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
veteran's claim because there was no evidence, other than his 
own lay assertion, that " 'reflect[ed] that he suffered an 
event, injury[,] or disease in service' that may be 
associated with [his] symptoms"); Wells v. Principi, 326 F.3d 
1381, 1384 (Fed. Cir. 2003) (holding that the Secretary's 
obligations under § 5103A to provide a veteran with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  




ORDER

Entitlement to service connection for residuals of a right 
knee injury is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals                  


 Department of Veterans Affairs


